DETAILED ACTION
	This action is in response to the amendment filed on March 8, 2021.  Claim 18 has been amended.  Claims 1-20 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Gundapaneni et al. US Publication 2014/0019244 A1 Generating a Ranked List of Offers in a Shopping Query
Gundapaneni discloses an improved offer ranking system can provide a computer-implemented method for ranking offers in an online shopping search. The method comprises receiving one or more offers for a product; associating the offers with the product in a database; assigning cash values for any segments of the offer that are not monetary; determining an equivalent value for the offer; receiving a shopping query from a user network device; accessing the offers for the product; ranking the offers for the product based on the equivalent values of the offers; presenting the ranked offers to the user network device.




Walker discloses a system is provided in which a sale price is determined based on a product description, and the sale price is transmitted to a customer. The customer is not guaranteed what specific product will be sold to the customer before an agreement to purchase a product for the sale price is received from the customer. After receiving the agreement, a retailer selects a product conforming to the product description, and identifies the product to the customer. The retailer is able to evaluate a customer's individual demand based on the received description and to determine a sale price accordingly, thereby reducing losses associated with conventional single-price systems. Although this may result in different sale prices for an identical product, the system is perceived as fair because a higher-paying customer likely agreed to a different product description than a lower-paying customer, and neither would have agreed to the other's product description and sale price. The system also allows a retailer to mask product discounts by selecting undesirable redemption conditions under which to sell the product, such as pickup at a faraway location, even if the product is available at a closer location. As a result, the customer believes that the discount is attributable to the undesirable redemption conditions, rather than to the product quality or to decreased demand. Accordingly, price and brand dilution are minimized.

Walker et al. US Patent 7,899,710 B1 Determination and Presentation of Package Pricing Offers in Response to Customer Interest in a Product
Walker discloses a system and method for determination and presentation of package offers. A package offer is an offer for sale by a retailer of a package of products at a package price. A retailer may offer products for sale in an on-line retail environment or in a physical retail environment. A determination is made that a primary product is of interest to a customer. This determination may 

The present invention discloses systems, methods, and non-transitory computer-readable storage media for semi-opaque sales with bundles of items. An example bundle can include hotel lodging and a bonus service, status, or item associated with that hotel.  A system can identify a first bundle of a first base and bonus item, and a second bundle of a second base and bonus item. The system can present a semi-opaque offer comprising the first bundle, the second bundle, and a discount price, wherein the semi-opaque offer does not identify which of the first bundle and the second bundle will be sold at the discount price to the user upon acceptance of the semi-opaque offer, and wherein the discount price is a full price of the first base item. After receiving acceptance of the semi-opaque offer from the user, the system can disclose that the user has purchased the first bundle at the discount price.


Claim 1 is allowed because the best prior art of record Gundapaneni, Walker and Walker alone or in combination fails to teach or suggest or otherwise make obvious, all the limitations comprising:
identifying, by a processor, a first base item and a first bonus item, and a second base item and a second bonus item, wherein the first base item and the second base item are associated with a purchase inquiry received over the Internet from a user via a user interface of a computer-based application on a user device, wherein the second base item is selected from a set of comparable items based on an attribute of the first base item and wherein the second base item is not actually available for sale;
determining, via the processor, a discount price based on one or more of a base item price of the first base item and a bonus item price of the first bonus item;
transmitting, via the processor, over the Internet and to the user device, a semi-opaque offer for display on the user interface of the user device, the semi-opaque offer comprising the first base item and the first bonus item, the second base item and the second bonus item, and the discount price, wherein the semi-opaque offer does not identify which of the first base item and the second base item will be sold at the discount price to the user upon acceptance of the semi-opaque offer;

 Independent claim 18 is allowable based on a similar rationale. Dependent claims 2-17 and 19-20 are allowable based on the same rationale as the claims they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,346,866 have been withdrawn.  

Claims 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn.  

The Examiner notes the Applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features such as a user device, computer-based application, processor and the Internet which, shows it is a network centric invention.  In addition, the semi-opaque offer provides relevant information and is an improvement over past systems, according to the Applicant’s specification discloses, “The system presents the discount item and comparable items to the user as a group, not a list from which to select a desired item.  In addition to the group itself, the system can present specific details about each item in the group if they are available.  Some specific details can include address, features, amenities, pictures, reviews, or any other information considered useful in making a purchase decision.  These additional details can put the user at ease about a decision to accept any of the items in the group.  In this manner, the sales method is semi-opaque because the user sees the item she is about to purchase, but does not know which one it is.  The user does not go into the transaction blindly like the completely opaque models used by Priceline or Hotwire, which completely hide the brand and product by disclosing only general information about the product to be purchased.  Completely opaque sales methods can alienate users who are uneasy about the unknown.  In a semi-opaque sales method, the user can view the details of each item in the comparable group, such as name, address, pictures, descriptions, and the user can carefully research the items through a third party if she desires, even though the user does not know which item in the comparable group is a discount item.  Despite this, the user can be confident that he would be comfortable with each of the items in the comparable group, so the unknown doesn't take him by complete surprise.  Since each item in the comparable group satisfies the inquiry, the user should already more or less expect items with attributes of the comparable group.” on paragraph 0056. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Essays on product and promotional bundling in retailing by Bram Foubert 
Foubert discloses three essays with respect to product bundling, brand performance implications of bundling promotions, and impact of bundle promotions on choice, quantity, and incidence decisions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682